UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6430



DWIGHT E. HARMON,

                                            Petitioner - Appellant,

          versus


GARY   MAYNARD, Director,  South  Carolina
Department of Corrections; CHARLES CONDON,
Attorney General of the State of South
Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron M. Currie, District Judge.
(CA-02-1408-0)


Submitted:   June 12, 2003                  Decided:   June 18, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight E. Harmon, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Melody Jane Brown, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Dwight E. Harmon, a South Carolina prisoner, seeks to appeal

the   district   court’s   order   adopting   the   magistrate    judge’s

recommendation to deny relief on his petition filed under 28 U.S.C.

§ 2254 (2000).   An appeal may not be taken from a final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).       A

certificate of appealability will not issue for claims addressed by

a district court absent a “substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).    A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Harmon has not made the requisite showing.        Accordingly, we

deny a certificate of appealability and dismiss the appeal.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 DISMISSED


                                    2